909 F.2d 1496
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David Larry FRASER, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-5038.
United States Court of Appeals, Federal Circuit.
July 24, 1990.

Before NIES, Chief Judge,* PLAGER, Circuit Judge, and HUBERT L. WILL, Senior Judge.**
DECISION
PER CURIAM.


1
The judgment of the Claims Court, Fraser v. United States, No. 25-87C (Cl.Ct. Oct. 25, 1989), awarding Plaintiff-Appellant Fraser $1,484.65 and dismissing all other claims is affirmed, on the basis of the Claims Court's opinion.  See Banks v. Garrett, No. 89-1485 (Fed.Cir. February 9, 1990).



*
 Chief Judge Nies assumed the position of Chief Judge on June 27, 1990


**
 The Honorable Hubert L. Will, Senior Judge, United States District Court for the Northern District of Illinois, sitting by designation